Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 25, 2017                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

  150815                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                            Joan L. Larsen
            Plaintiff-Appellee,                                                                            Kurtis T. Wilder,
                                                                                                                       Justices
  v                                                                  SC: 150815
                                                                     COA: 324071
                                                                     Oakland CC: 2013-247924-FH
  TIMOTHY WADE HORTON,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, leave to appeal having been granted, and the briefs and oral
  arguments of the parties having been considered by the Court, we REMAND this case to
  the Court of Appeals for consideration as on leave granted. We overrule People v Vonins
  (After Remand), 203 Mich App 173, 175-176 (1993), and People v Bordash, 208 Mich
  App 1 (1994), to the extent that they are inconsistent with Hill v Lockhart, 474 US 52,
  56-57 (1985). A defendant who has entered a plea does not waive his opportunity to
  attack the voluntary and intelligent character of the plea by arguing that his or her counsel
  provided ineffective assistance during the plea bargaining process. Hill, 474 US at 56-57.
  On remand, the Court of Appeals shall consider: (1) whether a speedy-trial claim is
  “nonjurisdictional” as defined by People v New, 427 Mich 482 (1986); (2) if not,
  whether, by entering a plea of no-contest, the defendant waived his right to argue that his
  counsel was ineffective for failing to assert his constitutional right to a speedy trial before
  he entered his plea, see e.g., Washington v Sobina, 475 F3d 162, 166 (CA 3, 2007);
  United States v Pickett, 941 F2d 411, 416-417 (CA 6, 1991); and (3) whether the
  defendant’s no-contest plea was involuntarily entered based on his claim that his counsel
  provided ineffective assistance when counsel failed to advise the defendant during the
  plea proceedings that he would waive his right to raise his speedy-trial claim on appeal,
  see Hill, 474 US at 58-59 (holding that Strickland v Washington, 466 US 668 (1984),
  applies to a claim alleging ineffective assistance of counsel during the plea-bargaining
  process); Lee v United States, 582 US ___ (2017) (Docket No. 16-327) (holding that a
  defendant was prejudiced by his counsel’s failure to advise him of the deportation
  consequences of his plea, despite his failure to identify a meritorious defense that he
  would have raised at trial).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 25, 2017
           t0703
                                                                                Clerk